               Case 2:20-cv-01813-RAJ Document 19 Filed 02/18/21 Page 1 of 3




 1                                                                       The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON

 9
     ADA YEAGER,
10
                                   Plaintiff,            No.     2:20-cv-01813 RAJ
11
                     v.
12                                                       STIPULATION AND ORDER OF
     CITY OF SEATTLE, a municipality                     DISMISSAL WITH PREJUDICE
13   corporation,

14                                 Defendant.

15
                                                STIPULATION
16
             IT IS HEREBY STIPULATED between the plaintiff, Ada Yeager, and the defendant, City of
17
     Seattle, that this matter has been fully settled and compromised, and, may, therefore, be dismissed, as
18
     between the plaintiff and the City of Seattle, with prejudice and without costs or attorneys’ fees to
19
     either party.
20

21

22

23


      STIPULATION AND ORDER OF                                                           Peter S. Holmes
                                                                                         Seattle City Attorney
      DISMISSAL WITH PREJUDICE (2:20-cv-01813 RAJ) - 1                                   701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
              Case 2:20-cv-01813-RAJ Document 19 Filed 02/18/21 Page 2 of 3




 1                      17th day of February, 2021.
            DATED this _____

 2
     PETER S. HOLMES
 3   Seattle City Attorney

 4   By:    /s/Rebecca Widen
            Rebecca Widen, WSBA #57339                     /s/Braden Pence
                                                      By: __________________________________
 5          Jeremy F. Wood, WSBA #51803                   Braden Pence, WSBA #43495
            Assistant City Attorneys
 6                                                        Attorney for Plaintiff
            Attorney for Defendant City of Seattle
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF                                                      Peter S. Holmes
                                                                                   Seattle City Attorney
     DISMISSAL WITH PREJUDICE (2:20-cv-01813 RAJ) - 2                              701 5th Avenue, Suite 2050
                                                                                   Seattle, WA 98104-7095
                                                                                   (206) 684-8200
               Case 2:20-cv-01813-RAJ Document 19 Filed 02/18/21 Page 3 of 3




 1                                                      ORDER

 2           THIS MATTER having come before this court upon the foregoing stipulation of the parties

 3   hereto, and it appearing to the court that this matter has been fully settled and compromised as

 4   between the plaintiff and the defendant, and the court being fully advised in the premises, now,

 5   therefore, it is hereby,

 6           ORDERED, ADJUDGED AND DECREED that this matter is hereby DISMISSED with

 7   prejudice and without costs or attorneys’ fees.

 8           DONE this _____ day of February, 2021.

 9                                                 ______________________________
                                                   Honorable Richard A. Jones
10
     Presented by:
11
     PETER S. HOLMES
12   Seattle City Attorney

13   By:     /s/Rebecca Widen
             Rebecca Widen, WSBA #57339
14           Jeremy F. Wood, WSBA #51803
             Assistant City Attorneys
15
              Attorneys for Defendant City of Seattle
16
     Copy Received; Approved For Entry;
17   Notice of Presentation Waived:

18
     By:      /s/Braden Pence
             ________________________________
19           Braden Pence, WSBA #43495
             Attorney for Plaintiff
20

21

22

23


      STIPULATION AND ORDER OF                                                      Peter S. Holmes
                                                                                    Seattle City Attorney
      DISMISSAL WITH PREJUDICE (2:20-cv-01813 RAJ) - 3                              701 5th Avenue, Suite 2050
                                                                                    Seattle, WA 98104-7095
                                                                                    (206) 684-8200
